Citation Nr: 1028158	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-15 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pulmonary 
asbestosis and asbestos related pleural disease, and if so, 
whether the Veteran is entitled to service connection for this 
disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU), prior to October 9, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1951 to June 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2008 and August 2008 rating decisions of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the claims currently on appeal.  

As an introductory matter, the Board notes that VA received a 
letter from the Veteran in March 2010 indicating his desire to 
withdraw his claim of entitlement to TDIU benefits.  However, in 
an April 2010 statement, the Veteran's representative clarified 
that the Veteran only desired to withdraw this claim as of 
October 9, 2009 - the date in which the Veteran was granted a 100 
percent disability rating for Merkel's carcinoma of the left 
upper cutaneous lip.  As such, the Veteran's claim of entitlement 
to TDIU benefits, prior to October 9, 2009, is still in appellate 
status.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In June 2010, VA received a statement from the Veteran's 
representative requesting that the Veteran's claim be remanded so 
that he could be scheduled for a video conference hearing before 
the Board.  Based on this request, the Veteran's claim is 
remanded to the AMC so that he may be scheduled for his requested 
hearing.  See 38 C.F.R. § 20.700(a) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Schedule the Veteran for a video conference 
hearing with the Board at the earliest 
opportunity.  Notify the Veteran of the 
date, time, and location of the video 
conference hearing, and put a copy of this 
notification letter in his claims file.  
Once the Veteran has been afforded the 
requested hearing, or in the event that he 
withdraws his hearing request or fails to 
appear, the case should be returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


